Citation Nr: 0425959	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-15 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
January 6, 1999 for panic disorder with agoraphobia.  

2.  Entitlement to a rating in excess of 50 percent as of 
January 6, 1999 for panic disorder with agoraphobia.  

(The issue of entitlement to service connection for a skin 
disorder to include dermafibromas of the right leg on a 
direct basis and as due to Agent Orange exposure, will be the 
subject of a separate Board decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant and P.S.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted an increased rating of 20 
percent for traumatic arthritis of the left knee and of 10 
percent for panic disorder with agoraphobia; denied service 
connection for a right knee disability and hypertension; and 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for a 
fractured right ankle and periodontal disease with gingival 
inflammation.  The veteran appealed to the Board the issues 
of entitlement to service connection for arthritis of the 
right knee and hypertension; whether new and material 
evidence had been received to reopen the claims of 
entitlement to service connection for residuals of a right 
ankle fracture and periodontal disease; and entitlement to an 
increased rating for panic disorder with agoraphobia.  In 
June 1999, the veteran testified before the undersigned at 
the RO.

In a November 1999 decision, the Board denied the claims of 
service connection for arthritis of the right knee and 
hypertension.  In addition, the Board determined that new and 
material evidence had not been submitted to reopen the claims 
of service connection for right ankle fracture and 
periodontal disease.  The matter of an increased rating for 
panic disorder with agoraphobia was remanded to the RO.  In 
an August 2000 decision, the RO increased the disability 
rating to 30 percent effective June 30, 1997, and to 50 
percent effective January 6, 1999.  The Board notes that the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating remains in appellate status.

In June 2003, the Board remanded this case to the RO.  The 
case is ready for appellate review.  


FINDINGS OF FACT

1.  Prior to January 6, 1999, the veteran's panic disorder 
with agoraphobia did not result in occupational and social 
impairment with reduced reliability and productivity.

2.  As of January 6, 1999, the veteran's panic disorder with 
agoraphobia resulted in occupational and social impairment, 
with deficiencies in most areas, but did not cause total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to January 6, 1999, the criteria for a disability 
rating in excess of 30 percent for panic disorder with 
agoraphobia, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9412 
(2003).

2.  As of January 6, 1999, the criteria for a disability 
rating of 70 percent, but no more, for panic disorder with 
agoraphobia, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9412 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a June 2003 letter.  In 
this case, the claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claim and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In an April 1988 rating decision, service connection was 
granted for an anxiety disorder and a non-compensable rating 
was assigned effective November 1987 pursuant to Diagnostic 
Code 9400.  In a March 1994 rating decision, the 
noncompensable rating was confirmed and continued.  

In August 1997, the current claim for an increased rating for 
anxiety disorder was received.  

In conjunction with his claim, the veteran was afforded a VA 
psychiatric examination in October 1997.  At that time, the 
veteran reported that he had been married for 28 years and 
lived with his wife and daughters.  He related that he was 
social and active within his community.  For the last 10 
years, he had been employed as a jet engine mechanic.  The 
veteran indicated that he had sporadic symptoms of anxiety, 
claustrophobia, and panic.  He stated that panic attacks were 
most likely to occur when he lost sensation in his legs.  
When the panic attacks occurred, the veteran related that 
they consisted of vomiting, sweating, shortness of breath, 
chest pain, and dizziness.  They occurred 2 to 3 times a 
month.  He also complained of feeling claustrophobic and of 
things closing in on him, especially when he was in the 
backseat of a car, a theater, a gymnasium, or in a meeting 
(i.e., closed places).  Examination revealed that he veteran 
was casually dressed and used a cane for ambulation.  He was 
alert and oriented times three.  His language was logical and 
coherent with a normal rate and flow of speech.  He denied 
hallucinations or delusions.  He displayed sensitive feelings 
regarding his gait and his need to use a cane for ambulation.  
He denied suicidal and homicidal ideation, but confessed to 
thoughts of "blowing his foot off" when he experienced pain 
in his foot.  His memory was within normal limits.  He denied 
substance abuse, alcohol abuse, and legal problems.  He 
reported having a good appetite and slept approximately 5 to 
6 hours per night.  His sex drive was okay.  He reported 
occasional nightmares and war-related memories plus panic 
attacks at 2 to 3 per month.  His mood was depressive, but 
tended to be anxious at times.  The veteran was competent for 
VA purposes.  The diagnosis was panic disorder with 
agoraphobia.  The current Global Assessment of Functioning 
(GAF) was 65.  

In a December 1997 rating decision, the veteran's disability 
rating for psychiatric disorder was increased to 10 percent 
effective June 1997 pursuant to Diagnostic Code 9412.  His 
disorder was recharacterized as panic disorder with 
agoraphobia.  

In a January 1998 letter, a service buddy reported that 
during service, the veteran was nervous and claustrophobic.  
This person did not relate that he observed any current 
symptoms.  

VA medical records reflect that the veteran requested a 
psychiatric consultation in January 1999.

In June 1999, the veteran testified before the undersigned at 
a Travel Board hearing.  At that time, the veteran reported 
that he had panic attacks when in secluded areas.  He 
described vomiting and passing out.  Over a 30 day period, he 
related that the panic attacks occurred 2 to 3 times per 
week.  He indicated that he took medication to help him 
relax.  He stated that the medication was not specifically 
for the panic disorder, but was for depression.  A friend of 
the veteran testified that he had seen the veteran become 
claustrophobic and then remove himself from that situation.  
Because of his panic disorder, the friend stated that the 
veteran's social activities had been curtailed.  

In an October 1999 evaluation, it was noted that the veteran 
had panic attacks.  

In December 1999 correspondence, the veteran stated that his 
VA physicians had given him anti-depressant and anti-
convulsant pills for his panic attacks.

In January 2000, the veteran was afforded a VA psychiatric 
examination.  It was noted that the veteran had been married 
for 30 years and lived with his wife.  It was noted that the 
veteran had been forced to leave his employment due to his 
inability to walk and hold his balance.  The veteran had 
requested vocational rehabilitation training and attended 
school for medical transcription.  It was noted that the 
veteran had not lost time from work due to his psychiatric 
disorder.  The veteran related that his current symptoms were 
frequent and severe.  He related that his neurologist had 
told him that his spinal nerve disorder was deteriorating  He 
complained of temper control problems and mental anguish due 
to pain.  He reported that his panic attacks consisted of 
shortness of breath, sweating, chest pain, muscle tension, 
and dizziness.  He complained of irritability and having a 
"short fuse."  The veteran related that he was afraid that 
he was going to hurt somebody one of these days due to his 
temper.  He stated that the panic attacks occurred 3 to 4 
times per month, unexpectedly.  He reported that his social 
interactions had decreased to nearly nothing.  Mental status 
examination revealed that the veteran was oriented times 
three.  There was no impairment of thought processes or 
communication.  Speech was logical and coherent, but labored 
at times, as if the veteran was in pain.  He denied delusions 
and hallucinations.  He reported occasional suicidal thoughts 
without intent or plan to act.  He denied homicidal thoughts.  
The examiner noted much pain behavior.  For instance, the 
veteran frequently moved about in his chair to get more 
comfortable.  His memory was within normal limits.  There was 
no evidence of obsessive or ritualistic behaviors which 
interfered with routine activities.  The veteran reported 
that the panic attacks lasted about 30 minutes at the most 
with tension following for about 4 hours.  His mood was 
irritable and depressive with anxious affect.  The veteran 
reported having a variable appetite, no sex drive, and that 
he was sleeping 3 to 4 hours per night.  The veteran denied 
using drugs or alcohol.  The veteran was competent.  

The examiner opined that the veteran's occupational and 
social functioning were impaired to the extent that he 
engaged in chronic pain behavior which included complaining, 
facial grimaces, and clear displays of discomfort.  Physical 
pain and discomfort predominated the clinical picture rather 
than the panic disorder symptomatology.  This externalization 
of physical and mental distress was likely to have a negative 
impact on social and occupational functioning.  The diagnosis 
was panic disorder with agoraphobia.  The GAF was 58.  

In an August 2000 rating decision, the disability rating for 
panic disorder was increased to 30 percent effective June 
1997, and to 50 percent effective January 1999.

In September 2003, the veteran was afforded a VA examination.  
At that time, it was noted that the veteran had been married 
for 34 years.  Subjectively, the veteran indicated that he 
had a lot of anger and irritability due to all of his pain 
and problems.  He related that he could not sleep very well 
due to his pain and worries.  He indicated that he had a lot 
of arguments and road rage and tried to control it.  He also 
described having a lot of anxiety.  He indicated that he had 
episodes where he hyperventilated.  Mental status examination 
revealed that the veteran related in a generally logical, 
coherent, and relevant manner with no sign of thought or mood 
disorder.  His thinking was clear and linear.  His mood was 
subtly angry and mildly dysphoric.  His affect was somewhat 
constricted, but appropriate.  Concentration and judgment 
were fair.  Speech and eye contact were normal.  The veteran 
was able to perform his activities of daily living within the 
constraints of his pain problems.  He was oriented in all 
spheres and his memory was normal.  He related that his sleep 
was usually poor.  His energy level was low and his sex drive 
was fair.  The veteran related that he felt depressed at 
times.  He denied having any unusual crying spells or 
feelings of hopelessness at this time.  He denied current 
suicidal or homicidal thoughts, plans, or intentions.  He 
denied hallucinations or delusions.  The examiner noted that 
the veteran had never been hospitalized for psychiatric 
reasons.  He had no drugs or legal problems.  The veteran 
related that his marriage was generally good and that his 
wife took care of him.  Likewise, his relations with his 
children and grandchildren were good.  He indicated that his 
physical limitations had forced him to give up exercise, 
other than water aerobics, and his hobbies.  The veteran was 
competent for VA purposes.  

In sum, the examiner indicated that the veteran continued to 
have symptoms of panic disorder as manifested by anxiety 
attacks, hyperventilation, sweaty palms, worrying about 
future attacks, fears of losing control, and difficulty being 
away from home.  The examiner opined that the veteran had 
been unable to work since 1998 and had been unable to 
socialize much or pursue other interests due to his chronic 
pain condition and panic disorder.  The diagnosis was panic 
disorder with agoraphobia.  Current GAF was 58.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service- 
connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's disability is rated under Diagnostic Code 9412 
which is the code applicable for panic disorder and 
agoraphobia.  Diagnostic Code 9412 provides that panic 
disorder and agoraphobia  is to be rated based on the 
regulations set forth in 38 C.F.R. § 4.126 and § 4.130, the 
General Rating Formula for Mental Disorders.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under the General Rating Formula for Mental Disorders, a 100 
percent rating is provided for total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is provided for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is provided for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is provided where there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness."  [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The veteran is considered competent to describe his symptoms.  
However, he cannot offer medical opinions since he, as a 
layperson, is not competent to render such an opinion as he 
does not possess medical expertise or training.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions)


Entitlement to a rating in excess of 30 percent prior to 
January 6, 1999 for panic disorder with agoraphobia

In order for a rating in excess of 30 percent to be warranted 
under the applicable criteria, the veteran's psychiatric 
disorder would need to result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

On the October 1997 VA examination, the veteran reported 
satisfactory social and industrial functioning.  His marriage 
and family relations were successful and he related that he 
socialized often.  He was employed full-time.  He was 
cognitively intact.  He reported having sporadic symptoms of 
anxiety, claustrophobia, and panic, which occurred 2 to 3 
times per month.  His mood was depressive and tended to be 
anxious at times, but otherwise, he did not exhibit positive 
symptomatology.  His GAF was 65, indicative of mild symptoms 
and some difficulty in social and/or occupational 
functioning, but that the veteran generally was functioning 
pretty well and has some meaningful interpersonal 
relationships.  

The veteran did not exhibit symptoms such as flattened 
affect; any dysfunction in his speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood other 
than some depressed mood and anxiety; and difficulty in 
establishing and maintaining effective work and social 
relationships such that a 50 percent rating was warranted.  

Thus, in sum, the veteran's panic disorder with agoraphobia 
was not productive of the criteria set forth for a 50 percent 
rating or any similar criteria which would indicate that he 
had occupational and social impairment with reduced 
reliability and productivity.  

Accordingly, the Board concludes that a rating in excess of 
30 percent for panic disorder with agoraphobia prior to 
January 6, 1999, is not warranted. 


Entitlement to a rating in excess of 50 percent as of January 
6, 1999 for panic disorder with agoraphobia

In order for a rating in excess of 50 percent to be warranted 
under the applicable criteria, the veteran's psychiatric 
disorder would need to result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

In this case, the evidence shows that the symptoms associated 
with the veteran's panic disorder with agoraphobia more 
nearly approximate those for a 70 percent rating.  The 
veteran has symptoms which overlap both those listed for 50 
and 70 percent ratings.  However, in general, the overall 
picture supports a 70 percent rating.  A VA examiner has 
opined that the veteran is industrially incapable of work due 
to his panic disorder.  Also, a VA examiner indicated that 
the veteran does not socialize outside of his family or 
pursue interests due to his panic disorder.  Certainly, his 
other physical disabilities also play a role in his 
restrictions; however, a VA examiner has opined that his 
panic disorder is also the cause of such limitations.  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, the 
Board notes that the veteran's psychiatric state has 
displayed a worsening trend since January 1999.  The veteran 
has become more irritable and has voiced suicidal and violent 
thoughts.  His panic attacks have increased in frequency and 
severity.  Although his GAF was 58, an overall view shows an 
increase in the level of disability which is more probative 
than the GAF score, alone.  Thus, an increase to a 70 percent 
evaluation is warranted.  

However, a 100 percent rating is not warranted.  The veteran 
has never exhibited gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting himself or others; an intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating, but no more, is warranted.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability causes marked interference 
with his employment beyond that contemplated within the 
assigned ratings, the assigned ratings contemplate industrial 
impairment, or that such causes frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.





ORDER

An increased rating for panic disorder with agoraphobia, 
prior to January 6, 1999, is denied.  

A 70 percent rating for panic disorder with agoraphobia is 
granted effective June 6, 1999, subject to the controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



